Judgment, Supreme Court, New York County (Felice Shea, J.), rendered September 18, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, 6 to 12 years and 2 to 4 years, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), there is no reason to disturb the jury’s determination in this "buy and bust” case where the undercover officers’ and arresting officers’ testimony firmly established the defendant’s identity as the seller (People v Bleakley, 69 NY2d 490). The prosecution’s statement that the arresting officer would testify to the confirmatory identification made by the undercover, and the arresting officer’s actual testimony to that effect, did not amount to improper bolstering (People v Chapman, 202 AD2d 297, lv denied 83 NY2d 965). In any event, the trial court immediately struck the complained of testimony.
We have considered all other claims and find them to be meritless. Concur—Ross, J. P., Nardelli, Williams, Tom and Mazzarelli, JJ.